DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Restriction
Applicant’s Representative telephonically elected Group 1 (claims 1-13) without traverse, cancelled unelected claims 14-20 and added claims 21-33.  At the time of this action, claims 1-13 and 21-33 are pending.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 20-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 12, 15-18, 20, 24 of U.S. Patent No. 11,076,205. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim claims 1-13, 20-32 are anticipated by the .

Instant Application
U.S. Patent No. 11,076,205
Claims 1, 9, 21, 29
Claims 1, 3
Claims 2, 22
Claim 2
Claims 3, 23
Claim 7
Claims 4, 24
Claim 12
Claims 5, 25
Claim 15
Claims 6, 26
Claim 18
Claims 7, 27
Claim 24
Claims 8, 11, 28, 31
Claim 16
Claims 10, 30
Claim 9
Claims 12, 32
Claim 17
Claims 13, 20
Claim 20


Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8+ of the 01/05/2022 Remarks that Andrews fails to teach “plurality of streams comprising: a video data stream….and a closed-captioning data stream indicating one or more available supplemental content items…,” as previously recited in claims 1, 9, 21 and 29.
In response to argument, Examiner respectfully disagrees.  Andrews discloses receiving a first video file and receiving caption information corresponding to the hotspot in paragraph 0016 – these two streams are considered a plurality of streams.  A stream made up of video stream and captioning stream received at a receiver does not always mean that the video stream and captioning streams are received at the same time or concurrently especially when the claim language fails to recite how the transmission of video stream and caption stream are made.  Applicant agrees that Andrews teaches receiving video stream and a caption stream, however contends that the streams are separately received.  The Examiner points out that there is nothing in the claim language that precludes the video stream and caption stream to be received separately at the receiver.  Mere recitation of stream elements in combination does not inherently mean that all the elements arrive at the same time.  For example TDMA protocol may allow video and captioning data to be transmitted at different time slots within the same frequency/stream. Meaning that caption data can be received prior to the video data being received or vice-versa.  Because the claim language does not preclude receiving .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10, 12, 21, 22, 24-27, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews II et al. (U.S. Pub. No. 2009/0276805) in view of Sull et al. (U.S. Pub. No. 2006/0064716).


Regarding claims 1 and 9, Andrews II et al. discloses a method comprising: 
receiving, by a computing device, a plurality of streams comprising (see paragraph 0016): 

a caption information data indicating one or more available supplemental content items associated with the primary content item (see paragraph 0016; hot spot associated with first video file); 
determining, based on the caption information data, a subset of the one or more available supplemental content items (see paragraph 0120, fig. 11; hotspots 630, 632, 302); and 
causing, based on a selection of a supplemental content item of the subset, output of the selected supplemental content item (see paragraph 0121; user clicks on cap 630 to output more information).
While Andrews II et al. teaches captioning data, however, Andrews II et al. fails to teach a closed-captioning data stream.
Sull et al. discloses closed-captioning data stream (see paragraph 0088; closed-captions encoded onto the Line 21 of the vertical blanking interval (VBI) of the video signal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. to include closed-captioning data stream as taught by Sull et al. for the advantage of providing visual text.

Regarding claim 2, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 10).  Andrews II et al. discloses wherein the caption 
an address of that available supplemental content item (see fig. 7 (400)); 
a content type associated with that available supplemental content item; 
one or more style attributes defining a display of that available supplemental content item; or 
one or more content attributes associated with that available supplemental content item.

Regarding claim 4, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 1).  Sull et al. discloses wherein the video data stream and the closed-captioning data stream comprise different Moving Pictures Expert Group (MPEG) elementary streams (see paragraphs 0028, 0030, 0050-0052, 0088). 

Regarding claim 5, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 1).  Andrews II et al. discloses wherein determining the subset comprises: determining data, in the closed-captioning data stream having a predetermined syntax associated with a uniform resource identifier (URI) (see fig. 8).  

Regarding claim 6, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 1).  Sull et al. discloses receiving a program map table identifying elementary data streams associated with the primary content item and 
determining, based on using the program map table, that the closed-captioning data stream indicates the one or more available supplemental content items (see paragraph 0088).  

Regarding claim 7, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 1). Sull et al. discloses wherein data indicating the one or more available supplemental content items in included in the closed-captioning data stream as Consumer Electronics Association (CEA)-708 standard caption data (see paragraph 0088).  

Regarding claim 10, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 9).  Andrews II et al. discloses receiving, for each supplemental content item of the retrieved one or more available supplemental content items, one or more display parameters (see fig. 11), 
wherein a location, a transparency, and a size of the at least one available supplemental content item are determined based on the one or more display parameters of the at least one available supplemental content item (see paragraph 0065 and fig. 11).  

Regarding claim 12, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 1).  Andrews II et al. discloses receiving, for each 
Sull et al. discloses receiving the video data stream and the closed-captioning data stream via a first transmission (see paragraph 0088).


Regarding claims 21 and 29, Andrews II et al. discloses a computing device comprising (see fig. 2 (200)): 
at least one processor (see fig. 2 (processor, 202)); and 
memory storing instructions that, when executed by the at least one processor, cause the computing device to (see fig. 2 (memory, 206)):
receive a plurality of streams comprising (see paragraph 0016; receives first video file and caption data at the receiver): 
a video data stream comprising a primary content item (see paragraph 0016; first video file), and 
a caption information data indicating one or more available supplemental content items associated with the primary content item (see paragraph 0016; hot spot associated with first video file); 
determine, based on the caption information data, a subset of the one or more available supplemental content items (see paragraph 0120, fig. 11; hotspots 630, 632, 302); and 

While Andrews II et al. teaches captioning data, however, Andrews II et al. fails to teach a closed-captioning data stream.
Sull et al. discloses closed-captioning data stream (see paragraph 0088; closed-captions encoded onto the Line 21 of the vertical blanking interval (VBI) of the video signal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. to include closed-captioning data stream as taught by Sull et al. for the advantage of providing visual text.

Regarding claim 22, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 21).  Andrews II et al. discloses wherein the closed-captioning data stream indicates, for each of the one or more available supplemental content items, at least one of: 
an address of that available supplemental content item (see fig. 7 (400)); 
a content type associated with that available supplemental content item; one or more style attributes defining a display of that available supplemental content item; or
one or more content attributes associated with that available supplemental content item.  

claim 24, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 21).  Sull et al. discloses wherein the video data stream and the closed-captioning data stream comprise different Moving Pictures Expert Group (MPEG) elementary streams (see paragraphs 0028, 0030, 0050-0052, 0088). 

Regarding claim 25, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 21).  Andrews II et al. discloses wherein the instructions, when executed by the at least one processor, cause the computing device to determine the subset by: determining data, in the closed-captioning data stream, having a predetermined syntax associated with a uniform resource identifier (URI) (see fig. 8).  

Regarding claim 26, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 21).   Sull et al. discloses wherein the instructions, when executed by the at least one processor, further cause the computing device to: 
receive a program map table identifying data streams associated with the primary content item (see paragraph 0204); and 
determine, based on using the program map table, that the closed-captioning data stream indicates the one or more available supplemental content items (see paragraph 0088).

Regarding claim 27, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 21).  Sull et al. discloses wherein the closed-captioning data stream comprises data indicating the one or more available supplemental content 

Regarding claim 30, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 29).  Andrews II et al. discloses receiving, for each supplemental content item of the retrieved one or more available supplemental content items, one or more display parameters (see fig. 11), 
wherein a location, a transparency, and a size of the at least one available supplemental content item are determined based on the one or more display parameters of the at least one available supplemental content item (see paragraph 0065 and fig. 11).  

Regarding claim 32, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 29).  Andrews II et al. discloses receiving, for each supplemental content item of the retrieved one or more available supplemental content items, an address indicating that the supplemental content item is located in another data stream, of the first transmission, different from the video data stream and the closed-captioning data stream (see figs. 7 and 11).  
Sull et al. discloses receiving the video data stream and the closed-captioning data stream via a first transmission (see paragraph 0088).


Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews II et al. and Sull et al. as applied to claim 1 above, and further in view of Piard et al. (U.S. Pub. No. 2010/0251279).

Regarding claim 3, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 1).  However, Andrews II et al. and Sull et al. are silent as to wherein the selected supplemental content item comprises a chat environment, and wherein the output of the selected supplemental content item comprises a synchronized output of the primary content item with the chat environment.  
Piard et al. discloses wherein the selected supplemental content item comprises a chat environment, and wherein the output of the selected supplemental content item comprises a synchronized output of the primary content item with the chat environment (see paragraphs 0016, 0027, 0040 and fig. 4).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. and Sull et al. to include wherein the output of the selected supplemental content item comprises a synchronized output of the primary content item with the chat environment as taught by Piard et al. for the advantage of accessing the likelihood that a viewer will be interested in the advertisement.

Regarding claim 23, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 21).  However, Andrews II et al. and Sull et al. are silent as 
Piard et al. discloses wherein the selected supplemental content item comprises a chat environment, and wherein the output of the selected supplemental content item comprises a synchronized output of the primary content item with the chat environment (see paragraphs 0016, 0027, 0040 and fig. 4).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. and Sull et al. to include wherein the output of the selected supplemental content item comprises a synchronized output of the primary content item with the chat environment as taught by Piard et al. for the advantage of accessing the likelihood that a viewer will be interested in the advertisement.


Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews II et al. and Sull et al. as applied to claim 1 above, and further in view of Oztaskent et al. (U.S. Patent No. 8,196,164).

Regarding claim 13, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 9).  However, Andrews II et al. and Sull et al. are silent as 
Oztaskent et al. discloses based on detecting output of an advertisement from the primary content item, hiding a display of the at least one available supplemental content item (see col. 6, lines 1-15 and fig. 2).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. and Sull et al. to include based on detecting output of an advertisement from the primary content item, hiding a display of the at least one available supplemental content item as taught by Oztaskent et al. for the advantage of preventing distraction.

Regarding claim 33, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 29).  However, Andrews II et al. and Sull et al. are silent as to based on detecting output of an advertisement from the primary content item, hiding a display of the at least one available supplemental content item.
Oztaskent et al. discloses based on detecting output of an advertisement from the primary content item, hiding a display of the at least one available supplemental content item (see col. 6, lines 1-15 and fig. 2).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. and Sull et al. to include based on detecting output of an advertisement from the primary content item, .


Claims 8, 11, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews II et al. and Sull et al. as applied to claim 1 above, and further in view of Kim (U.S. Pub. No. 2004/0047589).
Regarding claim 8, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 1).  However, Andrews II et al. and Sull et al. are silent as to causing, based on receiving a double press of a closed-captioning button on an input device, output of data indicating the one or more available supplemental content items.  
Kim discloses causing, based on receiving a double press of a closed-captioning button on an input device, output of data indicating the one or more available supplemental content items (see paragraph 0062).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. and Sull et al. to include causing, based on receiving a double press of a closed-captioning button on an input device, output of data indicating the one or more available supplemental content items as taught by Kim for the advantage of retrieving search information.

Regarding claim 11, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 9).  Andrews II et al. discloses wherein data indicating  the 
 However, Andrews II et al. and Sull et al. are silent as to receiving a double press of a closed-captioning button on the input device.  
Kim discloses receiving a double press of a closed-captioning button on the input device (see paragraph 0062).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. and Sull et al. to include receiving a double press of a closed-captioning button on the input device as taught by Kim for the advantage of retrieving search information.

Regarding claim 28, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 21).  However, Andrews II et al. and Sull et al. are silent as to cause the computing device to: cause, based on receiving a double press of a closed-captioning button on an input device, output of data indicating the one or more available supplemental content items.  
Kim discloses cause the computing device to: cause, based on receiving a double press of a closed-captioning button on an input device, output of data indicating the one or more available supplemental content items (see paragraph 0062).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter 


Regarding claim 31, Andrews II et al. and Sull et al. discloses everything claimed as applied above (see claim 29).  Andrews II et al. discloses wherein data indicating the one or more available supplemental content items is retrieved from the closed-captioning data stream based on receiving a press of a closed-captioning button on the input device (see paragraph 0088 and fig. 11).
 However, Andrews II et al. and Sull et al. are silent as to receiving a double press of a closed-captioning button on the input device.  
Kim discloses receiving a double press of a closed-captioning button on the input device (see paragraph 0062).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Andrews II et al. and Sull et al. to include receiving a double press of a closed-captioning button on the input device as taught by Kim for the advantage of retrieving search information.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 3, 2022.